In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00336-CV

VAN LE AND DUNG TRAN, Appellants          §   On Appeal from the 393rd District
                                              Court

                                          §   of Denton County (18-4863-393)
V.
                                          §   December 23, 2020

                                          §   Memorandum Opinion by Justice
QUYEN NGUYEN, Appellee                        Birdwell

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Wade Birdwell
                                        Justice Wade Birdwell